UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER & FARMING COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 222-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |X| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of May 1, 2013 there were 24,992,550 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets March 31, 2013 andDecember 31, 2012 1 Condensed Consolidated Statements of Operations – Three months ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows – Three months ended March 31, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II – OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6 Exhibits 27 SIGNATURES 27 TWO RIVERS WATER & FARMING COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets(In Thousands) March 31, 2013 December 31, 2012 ASSETS: (Unaudited) (Derived from Audit) Current Assets: Cash and cash equivalents $ $ Advances and accounts receivable, net 22 Farm product 49 Deposits and other current assets 74 Total Current Assets Long Term Assets: Property, equipment and software, net Land Water rights and infrastructure Dam and water infrastructure construction in progress 34 34 Intangible assets, net Other long term assets 64 Total Long Term Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of long term debt (Note 4) Total Current Liabilities Long Term Debt (Note 4) Total Liabilities Commitments and contingencies (Note 4) Stockholders' Equity: Convertible preferred shares, $0.001 par value, 4,000,000 shares authorized, 3,794,000 shares and outstanding at March 31, 2013 and December 31, 2012, respectively (liquidation value of $3,794,000), net Common stock, $0.001 par value, 100,000,000 shares authorized, 24,592,550 and 24,028,202 shares issued and outstanding at March 31, 2013 and December 31, 2012 25 24 Additional paid-in capital Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiaries Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. Two Rivers Water & Farming Company March 31, 2013 10Q Page 1 Table of Contents TWO RIVERS WATER & FARMING COMANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations(In Thousands) Three months ended March 31, Revenue Other income $
